Me. Justice Hutchison
delivered the opinion of the court.
Juan Diez Rosado, plaintiff in a personal action, offered $200 for certain real estate sold under execution issued pursuant to a judgment obtained by such plaintiff.
The marshal’s certificate contains the following recital:
“The offer of the plaintiff, at his request, was applied to his credit of $560.60, plus interest from May 17, 1922, the judgment of the court of June 28, 1922, being thus reduced and executed in this sole respect. And there being no higher bid than that made by plaintiff Juan Diez Rosado, I awarded to him publicly and in a loud voice the foregoing property subject to the debt of Fernando Valle-dor which encumbers the property in legal form. The plaintiff and hi's attorney were personally present at this act.”
Later Yalledor brought suit against Juan Diez Rosado for recovery of the amount of his claim above mentioned, which was secured by a mortgage.
The subsequent action was likewise purely personal. There was no prayer for foreclosure and no decree for a foreclosure of the lien. Plaintiff’s own theory of the case further appears from a praecipe for judgment by default filed with the clerk, wherein it is pointed out that—
“being a suit to recover money due under an obligation set up in a public document the entry of a judgment against the defendants as prayed for would be proper. ’ ’
Nevertheless, the clerk declined to enter judgment and later defendants appeared and answered.
At the trial after plaintiff had rested the district judge overruled a motion for nonsuit and thereafter rendered judgment for plaintiff—
*22“directing the deféndant Juan Diez Rosado to pay the plaintiff Fernando Valledor the sum of $938.40 together with accrued and unpaid interest on said amount at the rate of twelve per cent per annum, without costs. And further providing that this judgment shall be executed by the attachment and 'sale of the mortgaged property, and in case the amount produced by the sale should be insufficient to cover the amount of the judgment, the plaintiff shall recover the balance from any property belonging to the said defendant.”
The mere seizure and sale of mortgaged property under execution to satisfy a personal judgment but without any attempt upon the part of either plaintiff or the court to foreclose the mortgage lien cannot be sustained upon the theory of such foreclosure. See Rosales v. District Court of San Juan, 33 P.R.R. 305.
The language of the marshal’s certificate does not necessarily mean that the purchaser assumed the debt of his debtor, the defendant, owing to Valledor. The words used are equally consistent with an intention to convey whatever right, title and interest the debtor had in the mortgaged premises subject and without prejudice to the mortgage lien.
Given the situation existing at the time of the sale, such a conveyance would have followed in the usual and normal course of procedure. There was no obligation resting upon the purchaser - and apparently no motive or incentive that could have prompted him to assume any personal responsibility. Tn the face of such circumstances the more or less vague and ambiguous phraseology employed by the marshal cannot suffice without more to create any new and additional liability.
The judgment appealed from must be reversed.